 



Exhibit 10.1
BLUELINX HOLDINGS INC.
SHORT-TERM INCENTIVE PLAN
1. PURPOSE
     The purpose of this Plan is to permit the Company, through awards of annual
bonuses, to reinforce the importance of teamwork for corporate success and to
motivate Employees to achieve maximum profitability and success of the Company.
Under the Plan, the incentive compensation “pool” will be funded based solely on
performance as measured against established business and/or financial goals at
multiple Organizational Levels. Once funded, a designated percentage of the
incentive compensation “pool” will be allocated pro rata based on the actual
performance of the applicable Organizational Level, with the remainder allocated
in the discretion of management to reward individual performance.
2. DEFINITIONS
     “Achieved Performance Percentage” means, with respect to each Performance
Measure applicable to an Organizational Level for a Fiscal Year, such
Organizational Level’s actual performance expressed as a percentage of the
“target” Performance Goal. Where an Organizational Level’s performance falls
between Performance Goal levels, the Achieved Performance Percentage shall be
determined by interpolation. If the actual performance with respect to a
Performance Goal for an Organizational Level is less than “threshold,” then the
Achieved Performance Percentage with respect to that Performance Measure shall
be zero. If the actual performance with respect to a Performance Goal for an
Organizational Level is more than the “maximum,” then the Achieved Performance
Percentage with respect to that Performance Measure shall be determined at such
maximum level.
     “Administrator” means the Board of Directors, or a committee of the Board
of Directors, duly appointed to administer the Plan. The Committee may appoint
one or more individuals who are not members of the Committee to administer the
Plan on behalf of the Company except that the Committee remains responsible for
approving all aspects of the Plan that may affect the compensation of the CEO or
any of the Executive Officers.
     “Board of Directors” shall mean the Board of Directors of the Company.
     “Bonus” shall mean the amount payable to a Participant as determined by the
Administrator in accordance with this Plan as an annual bonus for any Fiscal
Year.

 



--------------------------------------------------------------------------------



 



     “Bonus Pool” means the total dollar amount determined in Section 4.2 which
will fund the Plan and be available for allocation pursuant to Section 5.
     “CEO” means the Chief Executive Officer of BlueLinx Holdings Inc.
     “Committee” means the Compensation Committee of the Board of Directors of
BlueLinx Holdings Inc.
     “Compensation” means a Participant’s annualized rate of pay as of
December 31 of the applicable calendar year.
     “Company” means BlueLinx Holdings Inc. and its subsidiaries.
     “Employee” means any exempt full-time, salaried employee of the Company.
     “Executive Officer” means a Participant who has been designated as an
executive officer by the Company’s Board of Directors.
     “Organizational Level” means a level of the Company’s organizational
structure identified by senior management for purposes of measuring performance
under the terms of this Plan for a Fiscal Year.
     “Participant” means an Employee of the Company who, for a given Fiscal
Year, has been selected to participate in the Plan by senior management.
     “Participant Funding Amount” means the amount calculated with respect to
each Participant under Section 4.2(b).
     “Performance Goal” means the financial or business goals established with
respect to each Performance Measure applicable to an Organizational Level for a
Fiscal Year.
     “Performance Measure” means the criteria selected by senior management for
a Fiscal Year to measure performance at an Organizational Level. The Performance
Measures are set forth hereto in Exhibit A. The Committee must approve the
Performance Measures applicable to any Organizational Level in which an
Executive Officer is included.
     “Performance Measure Weighting Percentage” means the percentage weighting
accorded to each Performance Measure applicable to an Organizational Level. The
total of the Performance Measure Weighting Percentages shall equal one hundred
percent (100%). The Performance Measure Weighting Percentage is set forth on
Exhibit A.
     “Plan” means the BlueLinx Holdings Inc. Short-Term Incentive Plan as set
forth in this document, as amended from time to time.

 



--------------------------------------------------------------------------------



 



     “Primary Organizational Level” means the Organizational Level with respect
to which a Participant has primary responsibility or to which he or she is most
closely aligned.
     “Primary Level Weighting Percentage” means the percentage weighting given
to a Participant’s Primary Organizational Level. The total of the Primary Level
Weighting Percentage and the Secondary Level Weighting Percentage(s), if any,
shall equal one hundred percent (100%).
     “RONA” shall mean Return on Net Assets.
     “Secondary Level Weighting Percentage” means the percentage weighting given
to the performance of one or more Secondary Organizational Levels. The total of
the Primary Level Weighting Percentage and the Secondary Level Weighting
Percentage(s), if any, shall equal one hundred percent (100%).
     “Secondary Organizational Level” means a level of the Company’s
organizational structure to which the Participant has significant (but not
primary) responsibility or alignment.
     “Target Bonus Percentage” means the percentage of a Participant’s
Compensation that will be contributed to the Bonus Pool under this Plan if the
Participant’s Organizational Level(s) achieves the “target” performance level
with respect to each applicable Performance Goal. The Target Bonus Percentages
are listed on Exhibit B.
3. Administration
     The Plan shall be administered by the Administrator, which shall have full
authority to interpret the Plan, to establish rules and regulations relating to
the operation of the Plan, to determine the amount of any Bonuses (subject to
the terms and conditions hereof) and to make all other determinations and take
all other actions necessary or appropriate for the proper administration of the
Plan. The Administrator’s interpretation of the Plan, and all actions taken
within the scope of its authority, shall be final and binding on the Company,
any Participants, former Participants or their designated beneficiaries, and
other employees of the Company.
     It is the intention of the Company that, to the extent that Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), could operate to
result in the loss of a deduction to the Company, on its federal income tax
return, for the bonuses to be paid under this Plan, then steps shall be taken so
that the bonuses will constitute qualified “performance-based compensation” for
purposes of Code section 162(m) and Section 1.162-27 of the Treasury regulations
promulgated thereunder.
4. Determination of Bonus Pool
     4.1. Determination of Standards. Prior to March 31 of each calendar year,
the Administrator will determine, in its discretion:

 



--------------------------------------------------------------------------------



 



  (a)   The applicable Performance Measures applicable to each Organizational
Level;     (b)   The applicable Performance Measure Weighting Percentage for
each Performance Measure at each Organizational Level;     (c)   The applicable
Primary Level Weighting Percentage for each Organizational Level;     (d)   The
applicable Secondary Level Weighting Percentage, if any, for each Organizational
Level;     (e)   The threshold, target and maximum Performance Goals with
respect to each Performance Measure established for an Organizational Level; and
    (f)   Each Participant’s Target Bonus Percentage.

The Compensation Committee must approve all standards applicable to the CEO and
the Company’s other Executive Officers.
     4.2 Funding of Bonus Pool.

  (a)   The Bonus Pool shall equal the sum of the Participant Funding Amounts as
calculated in 4.2(b) below for each Participant in the Plan for a Fiscal Year.
Following determination of the total amount of the Bonus Pool, such Bonus Pool
shall be allocated in accordance with Section 5.     (b)   The Participant
Funding Amount shall be calculated as follows:

     (i) multiply the Achieved Performance Percentage determined for each
Performance Measure applicable to the Participant’s Primary Organizational Level
by the Performance Measurement Weighting Percentage assigned to each such
Performance Measure;
     (ii) multiply the sum of the results determined in (i) above by the Primary
Level Weighting Percentage applicable to the Participant;
     (iii) where a Participant’s performance is based in part on the performance
of one or more Secondary Organizational Levels, repeat step (i) above with
respect to each Secondary Organizational Level and multiply the result by the
applicable Secondary Level Weighting Percentage;
     (iv) multiply the sum of (ii) and (iii) above by the product of
Participant’s Target Bonus Percentage, as adjusted if applicable, and
Participant’s Compensation.
An example of this calculation is attached as Exhibit C for illustration
purposes only.
5. Allocation of Bonus Pool

 



--------------------------------------------------------------------------------



 



     5.1 General. The Bonus Pool shall consist of a “Discretionary Component”
and a “Non-Discretionary Component.” Prior to March 31 of each calendar year,
senior management will determine the percentage of the Bonus Pool to be
allocated to the Discretionary Component (the “Discretionary Allocation
Percentage”) and the percentage to be allocated to the Non-Discretionary
Component (the “Non-Discretionary Allocation Percentage”).
     5.2. Discretionary Allocation. The Discretionary Component of the Bonus
Pool for a Fiscal Year shall equal the total Bonus Pool multiplied by the
Discretionary Allocation Percentage for such Fiscal Year. Management in its
discretion shall determine the amount of the Discretionary Component, if any, to
award each Participant (other than the CEO or any Executive Officer) after
reviewing his or her individual performance and contribution to the Company. The
amount of the Discretionary Component awarded to the CEO or any Executive
Officer shall be equal to his or her Participant Funding Amount multiplied by
the Discretionary Allocation Percentage, which amount shall be subject to
adjustment by the Committee, in its discretion, after reviewing his or her
individual performance and contribution to the Company.
     5.3. Non-Discretionary Allocation. The Non-Discretionary Component of the
Bonus Pool for a Fiscal Year shall equal the total Bonus Pool multiplied by the
Non-Discretionary Allocation Percentage for such Fiscal Year. The
Non-Discretionary Component of the Bonus Pool shall be allocated among
Participants in an amount equal to his or her Participant Funding Amount
multiplied by the Non-Discretionary Allocation Percentage. Notwithstanding the
foregoing, in the event that senior management, determines that a Participant’s
performance warrants a lesser incentive compensation payment, such Participant’s
allocation as described in this Section 5.3 may be reduced or forfeited.
6. Payment of Awards
     6.1. General. Bonuses will be paid as soon as practicable after the
calculation and allocation of the Bonus Pool as described above for each Fiscal
Year, but in no event later than March 15 following the end of that Fiscal Year.
Except as provided in Section 6.3, no bonus will be payable under this Plan for
a Fiscal Year to any Participant who (i) voluntarily terminates his or her
employment with the Company during that year, or (ii) is involuntarily
terminated by the Company for any reason during that Fiscal Year.
     6.2. Prorated Bonus. A Participant will be entitled to a bonus for a Fiscal
Year which is prorated to reflect the period actually worked during that year
and which will be payable at the same time bonuses for other Participants are
paid for that Fiscal Year, if the Participant is added as a Participant prior to
October 1 of the applicable Fiscal Year by act of senior management.
     6.3 Limitations with Respect to Bonuses.

  (a)   No Participant shall have any right to receive payment of any Bonus
unless the Participant remains in the employ or service of the Company

 



--------------------------------------------------------------------------------



 



      through the end of the applicable Fiscal Year; provided, however, that the
Administrator may, in its sole discretion, pay all or part of a Bonus to any
Participant whose employment or service with the Company or its subsidiaries is
terminated prior to such date for any reason. The determination of the
Administrator shall be final and conclusive.     (b)   In no event shall
Participants, as a group, receive Bonuses in excess of 100% of the Pool Amount
for any Fiscal Year. Each Participant’s Bonus shall be reduced pro rata in the
event that the foregoing 100% limitation is exceeded.

7. Designation of Beneficiary
          A Participant may designate a beneficiary or beneficiaries who, in the
event of the Participant’s death prior to the payment of any Bonus earned
hereunder, shall receive such payment when due under the Plan. Such designation
shall be made by the Participant on a form prescribed by the Administrator. The
Participant may at any time change or revoke such designation. A beneficiary
designation, or revocation of a prior beneficiary designation, will be effective
only if it is made in writing on a form provided by the Company, signed by the
Participant and received by the Company. If the Participant does not designate a
beneficiary or the designated beneficiary dies prior to the payment of any
Bonus, any amounts remaining to be paid shall be paid to the Participant’s
estate.
8. Adjustments
          If any Company Target or other criterion upon which Bonuses for any
Fiscal Year is based shall have been affected by special factors, including, but
not limited to, material changes in accounting policies or practices, material
acquisitions or dispositions of property, or other unusual or unplanned items,
which in the Administrator’s judgment should or should not be taken into
account, in whole or in part, in the equitable administration of the Plan, the
Administrator may, for any purpose of the Plan, adjust such Company Targets or
criterion for such Fiscal Year (and subsequent Fiscal Years, as appropriate) and
make credits, payments and reductions accordingly under the Plan.
9. Amendment or Termination
     The Board, by action of the Committee, expressly reserves the right to
amend or terminate the Plan at any time.
10. Miscellaneous
     10.1. Bonuses Unfunded. It is the intention of the Company that the Plan
shall be considered unfunded for tax purposes and for purposes of the Employee
Retirement Income Security Act of 1974, as amended. The Company shall not be
required to set aside assets in trust or to establish any special segregation of
assets to assure payment

 



--------------------------------------------------------------------------------



 



of Bonuses. Any bonuses payable pursuant to the Plan (if any) shall be paid
solely from the general assets of the Company.
     10.2. Taxation of Bonuses. The Company shall have the right to deduct at
the time of payment of any Bonus any amounts required by law to be withheld for
the payment of federal, state, local or foreign taxes, social insurance
contributions, benefit plan contributions or other required withholdings.
     10.3. Spendthrift Clause. A Participant may not assign, anticipate,
alienate, commute, pledge or encumber any bonus to which he or she may become
entitled under the Plan, nor are the bonuses subject to attachment or
garnishment by any creditor.
     10.4. No Contract of Employment. Participation in this Plan shall not
constitute an agreement (1) of the Participant to remain in the employ of and to
render his/her services to the Company or (2) of the Company to continue to
employ such Participant, and the Company may terminate the employment of a
Participant at any time with or without cause.
     10.5. Deletion of Participants. Notwithstanding anything in this Plan to
the contrary, the CEO in his sole discretion may delete any Employee from the
Participant group for a Fiscal Year.
     10.6 No Interest on Bonus Payment. If the Company for any reason fails to
make payment of a Bonus at the time such Bonus becomes payable, the Company
shall not be liable for any interest or other charges thereon.
     10.7 Governing Law. Except where federal law is applicable, the provisions
of the Plan shall be governed by and construed in accordance with the laws of
the State of Georgia.
     10.8 Severability. If any provision of this Plan is found to be illegal or
invalid, the Administrator shall have discretion to sever that provision from
this Plan and, thereupon, such provision shall not be deemed to be a part of
this Plan.
     10.9 Limitation of Liability. No member of the Board of Directors or the
Administrator, and no officer, employee, consultant or agent of the Company
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or employee or
consultant, or, except in circumstances involving bad faith, for anything done
or omitted to be done in the administration of the Plan.

 